Citation Nr: 0207966	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  99-02 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a back 
injury.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from January 1952 to 
January 1955.

This matter originally came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating for 
PTSD; found that new and material evidence had not been 
submitted to reopen a claim for service connection for 
residuals of a back injury; and denied entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  The veteran appealed these 
determinations to the Board.  

In a July 2000 decision, the Board also denied the claims.  
Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2001 Unopposed Motion, the veteran's attorney 
requested that the Court remand the case to the Board for 
consideration of the claim under the newly enacted Veterans 
Claims Assistance Act (VCAA).  In an order that same month, 
the Court granted the motion and remanded the case to the 
Board for further action.  A statement from the veteran 
withdrawing his prior request for a hearing before the Board 
was received in May 2002.

In his February 1998 statement, the veteran's attorney raised 
several claims for service connection, secondary to the 
veteran's PTSD.  However, the list of claims refers to 
symptoms of the veteran's PTSD, rather than to separate 
disorders that may be service-connected.  With regards to the 
issue of entitlement to service connection for substance 
abuse secondary to PTSD, the Board notes that although 
service connection may be established for substance abuse in 
this manner, compensation may not be paid for such 
disability.  Therefore, the Board finds that there are no 
newly raised claims that are inextricably intertwined with 
the ones currently before the Board.  The issue of 
entitlement to service connection for substance abuse 
secondary to PTSD is referred to the RO for appropriate 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.  

2.  The veteran's PTSD is manifested by mild social and 
industrial impairment; or by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress.  

3.  By a decision entered in February 1985, the Board denied 
the veteran's original claim for service connection for 
residuals of a back injury.  He was notified of the Board's 
determination and of his appellate rights, but he did not 
appeal.  

4.  By a decision entered in April 1996, the Board found that 
new and material evidence had not been submitted to reopen 
the claim for service connection for residuals of a back 
injury.  The veteran was notified of the Board's 
determination and of his appellate rights, but he did not 
appeal.  

5.  Evidence received since the April 1996 Board denial is 
not so significant that it must be considered to fairly 
decide the merits of the claim.  

6.  The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of his service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.126, 4.129, 4.130, 4.132, Diagnostic Code 9411 (1996 & 
2001).  

2.  The February 1985 decision of the Board that denied the 
veteran's original claim for service connection for residuals 
of a back injury is final.  38 U.S.C.A. §§ 1110, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 20.302 (2001).  

3.  The April 1996 decision of the Board that found that new 
and material evidence had not been submitted to reopen the 
claim for service connection for residuals of a back injury 
is final.  38 U.S.C.A. §§ 1110, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.104, 20.302 (2001).  

4.  The additional evidence received subsequent to the April 
1996 Board decision is not new and material, and the claim 
for service connection for residuals of a back injury may not 
be reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (2001).  

5.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b), 3.340, 
3.34l, 4.16(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
substantially revised VA's duty to assist claimants for VA 
benefits.  It also included an enhanced duty to notify the 
claimant as to what information and evidence is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The newly enacted laws and regulations 
are more favorable to the veteran.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991) (when a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply).  

According to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  Such 
an examination is necessary if there is competent medical 
evidence of a current disability and evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,626 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  

One amendment to the regulations that was promulgated governs 
the evaluation of whether new and material evidence has been 
submitted.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.156(a)).  In addition, duty to 
assist requirements for claimants trying to reopen a finally 
decided claim were also promulgated.  See 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 
3.159(c)(1)-(3)).  The provisions of these regulations were 
explicitly made applicable only to claims to reopen a finally 
decided claim which were received by VA on or after August 
29, 2001.  Id., at 45,620.  Since the veteran's claim to 
reopen was received by the RO in May 1997, the preexisting 
version of 38 C.F.R. § 3.156 applies, and the duty to assist 
provisions, as discussed above, are not applicable to the 
veteran's claim to reopen.  Nevertheless, the duties to 
inform as set forth in the VCAA do apply to the claim to 
reopen.  See 38 U.S.C.A. § 5103A(a)(3) (West Supp. 2001); 
38 C.F.R. § 3.159(b)(2) (2001).  

In the present case, all relevant evidence has been obtained 
by the RO, and the veteran has not identified any outstanding 
evidence that might aid his claim.  The RO sent a letter to 
the veteran in October 1997 advising him of the evidence 
needed to support his claim to reopen, and requesting that he 
submit any additional records available.  Furthermore, the 
veteran has been afforded a personal hearing as requested and 
a VA psychiatric examination.  He was also notified regarding 
the laws and regulations pertaining to his claims in 
Statements of the Case issued to him in September and 
November 1998.  The veteran's attorney referred to outpatient 
treatment records from the Sepulveda and Los Angeles VAMC's.  
A review of the record indicates that records from these 
facilities have been associated with the claims folder.  
Accordingly, the Board finds that VA's duties set forth in 
the VCAA have been substantially complied with, and no useful 
purpose would be served by remanding this case to the RO for 
additional consideration of the new law.  The Board also 
notes that the provisions of the VCAA do not require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented as described in 38 U.S.C.A. 
§ 5108.

I.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2001).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2001).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2001).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2001).

VA issued new regulations for rating psychiatric disorders 
effective on November 7, 1996.  61 Fed. Reg. 52,700 (1996).  
The Court has held that, where a pertinent law or regulation 
changes after a claim has been filed or reopened but before 
the administrative and/or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Fischer v. West, 11 Vet. App. 
121, 123 (1998), quoting Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  See also Baker v. West, 11 Vet. App. 
163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) 
(per curiam order).  

The VA General Counsel has provided guidance as to how such 
changes in rating criteria should be applied:  

Where VA issues an amendment to the rating 
schedule while an increased-rating claim is 
pending, and that amendment is more favorable to 
the claimant than the prior regulation, VA should 
apply the more favorable regulation to rate the 
disability for periods from and after the 
effective date of the change and should apply the 
prior regulation to rate the disability for 
earlier periods.

VAOPGCPREC 3-2000, at 5 (Apr. 10, 2000).  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g); DeSousa v. Gober, 
10 Vet. App. 461 (1997).  

Under the old provisions, in evaluating impairment resulting 
from mental disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from a mental disorder, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment, i.e., 
the impairment of earning capacity.  38 C.F.R. § 4.129 
(1996).  The severity of disability was based upon actual 
symptomatology as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful employment and 
decrease in work efficiency.  The regulation emphasized that 
VA should not underevaluate the emotionally sick veteran with 
a good work record, nor overevaluate his or her condition on 
the basis of a poor work record not supported by the 
psychiatric disability picture.  It was for that reason that 
great emphasis was placed upon the full report of the 
examiner which was descriptive of actual symptomatology.  The 
record of the history and complaints was only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (1996).  

When evaluating a mental disorder under the new criteria, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2001).  

The veteran's PTSD is currently rated 10 percent disabling 
under Diagnostic Code (DC) 9411.  Under the old provisions, 
effective prior to November 7, 1996, a 10 percent rating is 
merited when the evidence demonstrated emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent rating is warranted when 
the evidence indicated definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991)

A 50 percent rating may be assigned when the evidence 
demonstrated that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is a severe impairment in the ability to maintain 
or retain employment.  

A 100 percent rating will be assigned when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
there is evidence of totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or it is shown that the 
claimant is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, DC 9411 (1996).  In Johnson 
v. Brown, 7 Vet. App. 95, 97 (1994), the Court held that the 
criteria in 38 C.F.R. § 4.132, DC 9411 (1996) for a 100 
percent total rating were each independent bases for granting 
a total evaluation.  

Under the new criteria, a 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

To warrant a 100 percent disability rating, there must be 
evidence of total occupational and social impairment due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, DC 9411 (2001).  

The veteran has disagreed with the RO's determination that he 
was not entitled to a rating in excess of 10 percent for his 
service-connected PTSD, and initiated this appeal.  VA 
outpatient treatment reports showed that the veteran attended 
PTSD group meetings.  He reported that he did not like 
socializing, and he suffered from anxiety in social 
situations.  However, his anxiety was relieved with 
medication.  He shared his experiences in Korea with the PTSD 
group.  Clinical evaluation revealed normal speech, euthymic 
mood, broad affect, and good memory and cognition.  He did 
not experience nightmares or flashbacks of his combat 
experiences.  

At a VA examination in November 1997, the veteran related no 
specific symptoms from PTSD, other than insomnia which was 
relieved by medication.  He did not have flashbacks or 
preoccupation with the war.  He also did not have a startle 
reflex.  He indicated that after the war, he had difficulty 
getting along with people and had few friends.  He did not 
like being around people.  Clinical evaluation revealed that 
the veteran made good eye contact.  He denied any current 
hallucinations or delusions, as well as suicidal or homicidal 
thoughts, ideation, plan, or intent.  He was able to maintain 
minimal personal hygiene and to perform basic activities of 
daily living.  He was oriented to time, person, and place.  
His recent, remote, and long term memory were intact.  He 
denied obsessive or ritualistic behavior.  His speech was 
appropriate and of a normal rate.  

The examiner determined that the veteran's current stress 
related to his wife's severe medical illness.  Although the 
veteran's symptoms had their onset sometime after the Korean 
War, there was no apparent linkage to his stressors and his 
current symptoms.  The veteran did not persistently re-
experience battles through flashbacks, and he did not avoid 
things which reminded him of the war.  He denied panic 
attacks, problems with impulse control, and depression.  He 
did report sleep difficulty, but that was managed with 
medication.  The examiner also noted that the veteran was a 
poor historian, but responded appropriately to questions.  
The diagnoses were PTSD by history, and stress related to his 
wife's severe medical illness.  The examiner concluded that 
the veteran had a history of PTSD, but his current symptoms 
were not consistent with a current diagnosis of the disorder.  
His Global Assessment of Functioning (GAF) score was assessed 
at 70-80.  

The criteria to determine the correct score on the GAF scale 
are found in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., of the American Psychiatric Association 
(DSM-IV).  A score between 71 and 80 contemplates no more 
than slight impairment in social, occupational, or school 
functioning.  The GAF score is probative evidence for VA 
rating purposes because it indicates a person's ability to 
function in the areas of concern in rating disabilities for 
VA purposes.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

Based on the evidence of record, the Board finds that the 
current clinical findings do not reveal a disability picture 
that warrants a rating in excess of 10 percent under either 
the old or new criteria.  Upon VA examination in November 
1997, the examiner concluded that the veteran did not exhibit 
symptoms consistent with a diagnosis of PTSD.  In fact, his 
current level of stress was associated with his wife's severe 
medical illness.  The evidence did not reflect a level of 
symptoms synonymous with definite impairment in the ability 
to establish or maintain relationships with people, or 
definite industrial impairment to warrant a 30 percent rating 
under the old criteria.  Similarly, the evidence also did not 
reflect occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, etc.), to warrant a 30 percent rating under the 
new criteria.  

In addition, the record does not present "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedule standards."  38 C.F.R. § 
3.321(b)(1) (2001).  The veteran's PTSD does not result in 
marked interference with employment and does not require 
frequent periods of hospitalization to establish a disability 
picture which justifies submission for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  
Accordingly, as the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and the assignment of a higher rating for the 
veteran's PTSD must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I.  New and Material Evidence

A decision by the RO shall be final and binding on all field 
offices of VA as to conclusions based on the evidence on file 
at the time VA issues written notification of the decision.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20. 
20.1103 (2001).  Unless the Chairman orders reconsideration, 
or one of the other exceptions to finality apply, all Board 
decisions are final on the date stamped on the face of the 
decision.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (2001).  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except where there is clear and unmistakable error in the 
decision.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet App 203 (1999) (en banc); Elkins v. West, 12 
Vet. App. 209 (1999).  

In a February 1985 decision, the Board denied the veteran's 
original claim for service connection for residuals of a back 
injury based on a finding that his back strain in service was 
acute and transitory, and resolved without residuals upon 
separation.  The evidence of record at the time the decision 
was made included service records which documented that the 
veteran served in combat during the Korean Conflict.  Service 
medical records showed that the veteran was seen in October 
1953 with complaints of low back pain.  He gave a history of 
a back injury one year prior while he was stationed in Korea.  
X-rays were negative.  Upon orthopedic consultation in 
November 1953, the findings suggested spondylolisthesis.  
Upon separation examination in December 1954, his spine was 
reported to be clinically normal.  

A December 1979 medical record showed that a lumbar myelogram 
was normal except for marked narrowing of the L5-S1 
interspace with hypertrophic spurring.  A private medical 
record revealed that the veteran was diagnosed with 
degenerative disc disease in 1981.  At that time, he reported 
that he initially injured his back in 1978.  He had denied 
any back problems prior to that date.  Upon VA examination in 
October 1981, the diagnosis was history of a back injury with 
some chronic, recurrent low back pain.  Again, the veteran 
described the 1978 injury as the precipitating cause of his 
current complaints.  At a VA examination in January 1984, the 
veteran was diagnosed with disc disease at L5-S1.  At that 
time, he gave a history of an industrial accident in 1980.  
Private medical records dated in July 1984, reported a 
history of treatment for pronounced degeneration at the L5-S1 
disc in April 1981.  The nucleus pulposus was described as 
disintegrated and fibrotic.  There was also evidence of 
excursion of the right lateral gutter of the spinal canal 
impinging the root of S1.  A laminectomy was recommended.  A 
September 1984 statement from a private physician indicated 
that the veteran had related a history of low back symptoms 
which had persisted since an injury during service 30 years 
prior.  Clinical evaluation showed chronic backache with X-
ray evidence of L5-S1 nerve root irritation and weakness of 
the right lower extremity due to radiculitis.  

Upon review of the evidence, the Board found that, although 
the veteran had been seen for complaints of back pain in 
service, his spine was found to be clinically normal upon 
separation examination and there was no evidence 
demonstrating continuity of service.  The first post-service 
diagnosis of arthritis was in the late 1970's, more than 25 
years after the veteran's release from active duty.  
Furthermore, current medical evidence suggested two post-
service back injuries.  Hence, the Board found the inservice 
complaints were acute and transitory, and there was no 
evidence of either continuity of symptomatology, or a nexus 
between the veteran's current complaints and his injury in 
service.  While spondylolisthesis was indicated as a 
possibility during service, it was never confirmed or even 
mentioned again after service.  The veteran was informed of 
the Board's determination, and it is final.  38 U.S.C.A. 
§ 7104 (West 1991).  

The veteran attempted to reopen his claim on several 
occasions.  However, the RO continued the denials in rating 
decisions dated in April 1985, September 1985, March 1986, 
April 1988, and September 1988.  Essentially, the RO 
reiterated that, despite the fact that additional evidence 
was submitted, the veteran had failed to provide any medical 
evidence that his currently diagnosed back disorder was 
related to an injury in service.  The veteran did not appeal 
these decisions and they became final.  38 U.S.C.A. § 7105 
(West 1991).  

The veteran again sought to reopen his claim.  In an October 
1989 rating decision, the RO found that new and material 
evidence had not been submitted and the claim for service 
connection for residuals of a back injury could not be 
reopened.  In an April 1996 decision, the Board confirmed the 
denial.  The veteran asserted that while on patrol during the 
Korean War he slipped off a path and fell approximately 60 
feet down a hill injuring his back.  He indicated that his 
superiors refused to allow him to seek medical care and 
ordered him back to the front line.  He provided similar 
testimony at personal hearings before hearing officers at the 
RO in September 1989, March 1990, and February 1995.  He 
submitted statements from fellow servicemen dated in October 
1993, December 1993, and September 1994, which related that 
they had each recalled seeing the veteran limping after a 
fall, and that he had not received any treatment for the 
injuries sustained in the accident.  Additional private and 
VA medical records showed continued treatment for a back 
disorder.  However, the veteran did not submit competent 
medical evidence that his currently diagnosed back disorder 
was related to his military service.  Accordingly, the claim 
could not be reopened.  The veteran was informed of the 
Board's determination; however, he did not appeal the 
decision and it became final.  38 U.S.C.A. § 7104 (West 
1991).  

The Board has reviewed the additional evidence that has been 
associated with the claims folder since the April 1996 
denial.  The veteran's recent submissions included:  VA 
outpatient treatment records, dated in 1996 and 1997 which 
document treatment for a back disorder; duplicate private 
medical records and VA outpatient treatment records; and 
duplicates of his service records and his service medical 
records.  He continued to assert that he injured his back 
while serving in combat during the Korean Conflict.  

However, the veteran still has not submitted any medical 
evidence to support his claim that his current back disorder 
was incurred in or aggravated by his military service.  The 
absence of evidence that any current back disorder had its 
onset in service or was otherwise related to his military 
service was the basis of the earlier denials.  Furthermore, 
the veteran's statements and testimony alone are insufficient 
to establish a causal relationship.  The Board has considered 
the contentions of the veteran, his spouse, and his attorney 
and, inasmuch as they are offering their own medical opinions 
and diagnoses, notes that the record does not indicate that 
they have any medical expertise.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  These assertions of medical causation 
alone are not probative because lay persons (i.e., persons 
without medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  As such, the Board 
concludes that the additional evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  See Hodge, 
supra.  Hence, the veteran has not met his burden of 
submitting new and material evidence, and the claim for 
service connection for residuals of a back injury may not be 
reopened.  

The Board notes that, for injuries alleged to have been 
incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof to grant service connection.  
Collette v. Brown, 82 F.3d 389 (1996).  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence as discussed above.  See 
generally, Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).  Therefore, even 
accepting the veteran's assertions that he injured his back 
in combat, he must still submit competent medical evidence 
that his currently diagnosed back disorder is related to his 
military service.  

III.  Total Disability Rating

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2001).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2001).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (2001).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2001).  

The veteran's only service-connected disabilities include 
PTSD, currently rated 10 percent disabling; and residuals of 
a right shin injury, currently rated noncompensable.  His 
combined rating is 10 percent.  As such, the veteran does not 
satisfy the percentage rating standards for individual 
unemployability benefits, although consideration to such 
benefits on an extraschedular basis may be given.  In such an 
instance, the question then becomes whether the veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Excluding the adverse effects of advancing age and the 
veteran's non-service-connected conditions, the evidence of 
record does not support the veteran's claim that his service-
connected disabilities prevent him from working.  In his 
February 1998 application for unemployability benefits, the 
veteran reported that he retired in June 1981 due to all his 
disabilities.  However, the disabilities he referred to 
included his lower back, his leg injury and his PTSD.  The 
veteran has not established service connection for a low back 
condition.  While the veteran's service-connected 
disabilities may cause some difficulty with working, the 
medical evidence indicates that he is employable, contrary to 
his assertions in his application.  At his most recent VA 
examination in November 1997, the examiner concluded that the 
veteran had minimal symptomatology associated with his PTSD.  
Furthermore, his GAF score was 70-80, which demonstrates only 
mild occupational impairment.  In conclusion, it is the 
Board's view that the evidence shows that the veteran's 
service-connected disabilities alone do not prevent all 
substantially gainful employment.  See Van Hoose, supra.  
Hence, the Board finds that a total compensation rating based 
on individual unemployability, including on an extraschedular 
basis, is not warranted.  


ORDER

Entitlement to an increased rating for PTSD is denied.

New and material evidence has not been presented and the 
claim for service connection for a back disorder may not be 
reopened.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.




		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals

 

